Citation Nr: 1734378	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-27 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE


Entitlement to an initial increased rating in excess of 10 percent for coronary artery disease, claimed as ischemic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel





INTRODUCTION

The Veteran was in active service from July 1967 to February 1969.  He served in the Army.  The Veteran had an additional period of service from February 1969 to January 1971.  The Veteran served in Vietnam from October 1969 to October 1970.  He was awarded the Bronze Star Medal w/1 OLC and the Army Commendation Medal w/1 OLC.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veteran Affairs (VA) Los Angeles Regional Office (RO) in California.  The February 2011 rating decision granted the claim and assigned a 10 percent rating effective June 4, 2010.

On his September 2012 Substantive Appeal VA-9 Form the Veteran requested a hearing before the Board.  The Veteran withdrew this request for a hearing in October 2014.  


FINDING OF FACT

In June 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for an initial increased rating in excess of 10 percent for coronary artery disease, claimed as ischemic heart disease.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§  20.202, 20.204 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The claimant or the claimant's representative may withdraw an appeal as to any or all issues on appeal.  38 C.F.R. § 20.204(a) (2016).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b)(1) (2016).  A withdrawal is effective when received provided that receipt is prior to the issuance of a decision by the Board.  38 C.F.R. § 20.204(b)(3) (2016).  Withdrawal of a claim constitutes a withdrawal of the notice of disagreement and, if filed, the substantive appeal.  38 C.F.R. § 20.204(c) (2016).  The Board may dismiss any appeal which fails to allege a specific error of fact or law.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §20.202 (2016).  There is no obligation to proceed with further adjudication following withdrawal.  Hanson v. Brown, 9 Vet. App. 29 (1996).

The Veteran perfected an appeal for an initial increased rating in excess of ten percent for coronary artery disease, claimed as ischemic heart disease in September 2012.  He also stated he wanted a Board hearing.  In October 2014 the Veteran stated he wanted to withdraw his request for a Board hearing.  The Veteran's claim was certified to the Board in December 2014.  

In a January 2016 letter the Veteran indicated he wanted to withdraw his appeal.  However, he also included a form that indicated he wanted the Board to proceed and make a decision on his claim without a hearing.  It was unclear in the January 2016 letter whether the Veteran intended to withdraw his hearing request or his entire appeal.  See DeLisio v. Shinseki, 25 Vet. App. 45, (2011) (holding that withdrawal of a claim for VA disability benefits is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant).  In a letter dated January 25, 2017 the Veteran was notified he was scheduled for a Board hearing in March 2017.  In a letter received in February 2017 the Veteran repeated his withdrawal of his request for a Board hearing.  Id.  

In June 2017 the Veteran was notified his appeal was formally on the Board's docket.  In a letter dated June 14, 2017 the Veteran withdrew his appeal entirely and clarified that his intent in the February 2017 letter was to withdraw his appeal.  The Board finds the June 2017 letter is a proper withdrawal of the claim and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the claim for an initial increased rating in excess of 10 percent for coronary artery disease, claimed as ischemic heart disease is dismissed.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


